Conviction is for murder, punishment, three years in the penitentiary.
The case was tried in Lubbock county on a change of venue. It originated in Cochran county. This is the second appeal. The result of the first appeal is reported in 117 Tex. Crim. 433,33 S.W.2d 451.
The facts are practically the same as those appearing in the former record. The state's evidence shows a killing upon malice. Appellant's evidence made an issue of self-defense.
No bills of exception are brought forward save a number of objections to the charge. It is very frankly stated by counsel for appellant in his brief that the charge very fairly presented the issues raised upon the trial. It is thought by counsel, however, that the evidence perhaps raised an issue as to whether the killing occurred in Cochran county or Yoakum county, and it is insisted that such question should have been submitted to the jury. We have carefully examined the statement of facts on that point and are of opinion the evidence shows the killing occurred in Cochran county. We think no issue to the contrary is raised by the evidence.
The statement of facts is in question and answer form. We would be warranted in declining to consider it for that reason. Some confusion arose regarding the preparation of statements of facts under the provisions of chapter 135, 42 Leg. (Regular Session), p. 228, but that was cleared up by chapter 34 (First Called Session), 42 Leg., p. 75, sec. 1 (Vernon's *Page 466 
Ann. Civ. St., art. 2237), making it plain that statements of facts in criminal cases should be in narrative form. The act of the special session mentioned became effective August 17th, 1931. The present case was not tried until November, 1931, and the statement of facts was filed in the court below January 16, 1932. We call attention to this matter so that other statements of facts reaching us may be in proper form.
No error appearing of record, the judgment is affirmed.
Affirmed.